Denied and Opinion Filed July 13, 2015.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-14-01493-CV

     IN RE TIMOTHY GILLUM, TRUSTEE OF THE GILLUM FAMILY MASTER
              HERITAGE TRUST AND REEF R. GILLUM, Relators

                   Original Proceeding from the 14th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 12-03816

                               MEMORANDUM OPINION
                            Before Justices Bridges, Fillmore, and Evans
                                     Opinion by Justice Evans
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its contempt judgment. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.      In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). If a trial court’s contempt order is not void, it is not an abuse of discretion. In re

Office of Atty. Gen., 422 S.W.3d 623, 628 (Tex. 2013) (orig. proceeding). A contempt order is

void if it is beyond the power of the court or violates due process. Id. We conclude the relators

have failed to establish a right to relief.
      We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE


141493F.P05




                                            –2–